                                                                          Case 4:19-cv-04556-SBA Document 25 Filed 12/24/19 Page 1 of 4



                                                                1    HUNTON ANDREWS KURTH LLP
                                                                     Ann Marie Mortimer (State Bar No. 169077)
                                                                2
                                                                     amortimer@HuntonAK.com
                                                                3    Jason J. Kim (State Bar No. 221476)
                                                                4    kimj@HuntonAK.com
                                                                     Jeff R. R. Nelson (State Bar No. 301546)
                                                                5    jnelson@HuntonAK.com
                                                                6    550 South Hope Street, Suite 2000
                                                                     Los Angeles, California 90071-2627
                                                                7    Telephone: (213) 532-2000
                                                                8    Facsimile: (213) 532-2020

                                                                9    Attorneys for Plaintiff
                                                                10   FACEBOOK, INC.

                                                                11   Additional counsel on following page
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12                             UNITED STATES DISTRICT COURT
                                                                13                       NORTHERN DISTRICT OF CALIFORNIA
                                                                14                                  OAKLAND DIVISION
                                                                15
                                                                16   FACEBOOK, INC., a Delaware                CASE NO.: 4:19-CV-04556-SBA
                                                                17   corporation,
                                                                                                               JOINT STIPULATION AND
                                                                18                Plaintiffs,                  REQUEST TO CONTINUE CASE
                                                                19                                             MANAGEMENT CONFERENCE;
                                                                           v.                                  [PROPOSED] ORDER
                                                                20
                                                                21   JEDIMOBI TECH PTE. LTD. and               Current CMC Date:       January 9, 2020
                                                                     LIONMOBI HOLDING, LTD.,                   Proposed CMC Date:      March 5, 2020
                                                                22
                                                                23                Defendants.                  Complaint Filed         August 6, 2019
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                     STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                              CASE NO. 4:19-CV-04556-SBA
                                                                         Case 4:19-cv-04556-SBA Document 25 Filed 12/24/19 Page 2 of 4



                                                                1    MITCHELL + COMPANY
                                                                     Brian E. Mitchell (State Bar No. 190095)
                                                                2
                                                                     brian.mitchell@mcolawoffices.com
                                                                3    4 Embarcadero Center, Suite 1400
                                                                4    San Francisco, California 94111
                                                                     Telephone: (415) 766-3515
                                                                5
                                                                6    GUTNICKI LLP
                                                                     Aharon S. Kaye (admitted Pro Hac Vice)
                                                                7    akaye@gutnicki.com
                                                                8    4711 Golf Road, Suite 200
                                                                     Skokie, Illinois 60076
                                                                9    Telephone: (847) 745-6594
                                                                10
                                                                     Attorneys for Defendants
                                                                11   JEDIMOBI TECH PTE. LTD. and
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   LIONMOBI HOLDING, LTD.

                                                                13
                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                1
                                                                                    STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                             CASE NO. 4:19-CV-04556-SBA
                                                                          Case 4:19-cv-04556-SBA Document 25 Filed 12/24/19 Page 3 of 4



                                                                1          Plaintiff Facebook, Inc. and Defendants JediMobi Tech Pte. Ltd. and LionMobi
                                                                2    Holding, Ltd. stipulate that:
                                                                3          1.     The original scheduling order set the Initial Case Management Conference
                                                                4    for November 7, 2019. Magistrate Judge Beeler continued the Conference until
                                                                5    December 12, 2019 given that Defendants had not yet appeared. On November 22,
                                                                6    2019 the case was reassigned and the Court set the Initial Case Management Conference
                                                                7    for January 9, 2020.
                                                                8          2.     The parties have engaged in extensive settlement negotiations since the
                                                                9    inception of the lawsuit and are close to finalizing the key terms of the settlement. The
                                                                10   parties presently are in the process of reducing those terms to a definitive written
                                                                11   agreement, as well as a stipulated injunction to be presented for the Court’s approval.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12         3.     In light of the progress of the parties’ discussions, the parties agree it makes
                                                                13   sense to continue to focus their efforts on the ongoing settlement discussions. The
                                                                14   parties further agree that doing so will conserve Court and party resources, particularly
                                                                15   if the parties can finalize an agreement and avoid further litigation. Accordingly, the
                                                                16   parties jointly and respectfully request the Court continue the Initial Case Management
                                                                17   Conference, as well as any corresponding Rule 26(f) related deadlines, from January 9,
                                                                18   2020 to March 5, 2020 or the next available date on the Court’s calendar.
                                                                19         NOW, THEREFORE, the parties stipulate and agree:
                                                                20         1.     The Initial Case Management Conference set for January 9, 2020 should
                                                                21                be continued to March 5, 2020 or a later date more convenient to the Court.
                                                                22         2.     All corresponding Rule 26(f) related deadlines should be extended.
                                                                23
                                                                     Dated: December 24, 2019                        HUNTON ANDREWS KURTH LLP
                                                                24                                                   By:     /s/ Jeff R. R. Nelson
                                                                25                                                         Ann Marie Mortimer
                                                                                                                           Jason J. Kim
                                                                26
                                                                                                                           Jeff R. R. Nelson
                                                                27
                                                                                                                           Attorneys for Plaintiff
                                                                28
                                                                                                                           FACEBOOK, INC.
                                                                                                                 2
                                                                                     STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                              CASE NO. 4:19-CV-04556-SBA
                                                                            Case 4:19-cv-04556-SBA Document 25 Filed 12/24/19 Page 4 of 4



                                                                1    Dated: December 23, 2019                           MITCHELL + COMPANY
                                                                2                                                       By:     /s/ Brian E. Mitchell
                                                                3                                                             Brian E. Mitchell
                                                                                                                              GUTNICKI LLP
                                                                4                                                             Aharon S. Kaye
                                                                5
                                                                                                                              Attorneys for Defendants
                                                                6                                                             JEDIMOBI TECH PTE. LTD. and
                                                                7                                                             LIONMOBI HOLDING, LTD.

                                                                8
                                                                9                        Signature Attestation Pursuant to Local Rule 5-1(i)(3)
                                                                10           I, Jeff R. R. Nelson, attest that all other signatories listed, and on whose behalf
                                                                11   this filing is submitted, concur in the filing’s content and have authorized the filing.
                           Los Angeles, California 90071-2627
                           550 South Hope Street, Suite 2000
Hunton Andrews Kurth LLP




                                                                12   Dated: December 24, 2019
                                                                13                                                      By:     /s/ Jeff R. R. Nelson
                                                                                                                                Jeff R. R. Nelson
                                                                14
                                                                15   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                16
                                                                17   Dated: _______________                        By: ___________________________
                                                                18                                                    SAUNDRA BROWN ARMSTRONG
                                                                                                                      United States District Judge
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                     073923.0000042 EMF_US 77950725v1               3
                                                                                          STIPULATION TO CONTINUE CASE MANAGEMENT CONFERENCE
                                                                                                                                   CASE NO. 4:19-CV-04556-SBA
